      Case 1:19-cv-00391-LG-RPM Document 335 Filed 10/02/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION
                            IN ADMIRALTY

ARC CONTROLS, INC.                                                        PLAINTIFF

v.                                                  CAUSE NO. 1:19cv391-LG-RPM

M/V NOR GOLIATH, in rem, AND
GOLIATH OFFSHORE HOLDINGS                                             DEFENDANTS
PTE. LTD., in personam

                                 consolidated with

DAN BUNKERING (AMERICA) INC.                                              PLAINTIFF

v.                                                  CAUSE NO. 1:19cv395-LG-RPM

NOR GOLIATH, in rem; GOLIATH
OFFSHORE HOLDING PRIVATE
LIMITED, in personam; EPIC                                            DEFENDANTS
COMPANIES, LLC, in personam; AND
EPIC APPLIED TECHNOLOGIES
LLC, in personam

      MEMORANDUM AND ORDER DENYING ARC CONTROL, INC.’S
              MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the [253] Motion for Summary Judgment filed by

plaintiff, Arc Controls, Inc. (“Arc”). The parties have fully briefed the Motion.

Having considered the submissions of the parties and applicable law, the Court

finds that material fact question preclude judgment as a matter of law. The Motion

for Summary Judgment will be denied.

                                  BACKGROUND

      The instant Motion arises from the arrest and seizure of the M/V NOR

GOLIATH, in rem, owned by defendant, Goliath Offshore Holdings Pte. Ltd.


                                          -1-
      Case 1:19-cv-00391-LG-RPM Document 335 Filed 10/02/20 Page 2 of 7




(“Goliath”), in personam, for payment of alleged necessaries furnished by Arc. On

April 18, 2019, Goliath bareboat chartered the NOR GOLIATH to Magrem

Investments, Ltd. (“Magrem”). (Bareboat Charter, ECF No. 219-2). On the same

day, Goliath and Epic Companies, LLC (“Epic”), entered into an agreement whereby

Epic guaranteed all of Magrem’s obligations under the bareboat charter. (See

Charter Guarantee, ECF No. 219-1). Epic used the NOR GOLIATH to perform

platform decommissioning work in the Gulf of Mexico.1 Arc claims that Epic

requested certain repairs and necessaries for the NOR GOLIATH to support her

mission as an offshore construction vessel. These necessaries were in the form of

services–such as materials, labor, paint, testing, and ASME code documentation–as

well as appurtenant equipment such as tanks and spools. (See Arc’s Mem., at 5,

ECF No. 255; see also Aff., at ¶¶ 3-4, at 3, ECF No. 253-1). Arc maintains that its

invoices to Epic remain unpaid.

      On July 12, 2019, this lawsuit was filed by Arc in the wake of the bankruptcy

of Epic and its subsidiaries.2 Notice of the vessel’s arrest was posted in the Biloxi

Sun Herald throughout the month of August 2019. On November 22, 2019, the

Court held a hearing regarding multiple motions for interlocutory sale of the vessel

and a motion to release the vessel upon posting bond. The Court determined that a

bond in the amount of $3,921,000.00 would be sufficient to address the plaintiffs’


1 “Decommissioning” refers to the deconstruction and salvage of offshore platforms
for oil and gas wells that are no longer productive. See 30 C.F.R. §§ 250.1700-1704.

2Epic and its subsidiaries filed bankruptcy on August 26, 2019. (See Notice of
Bankruptcy, ECF No. 125).


                                          -2-
      Case 1:19-cv-00391-LG-RPM Document 335 Filed 10/02/20 Page 3 of 7




claims against the vessel and, by [187] Order dated November 26, 2019, directed the

Clerk of Court to accept a special bond for that amount into the court’s registry, and

released the vessel from the custody of the United States Marshal.

      On May 2, 2020, Arc filed the instant Motion claiming that, as a result of

nonpayment of certain necessaries that were supplied to the NOR GOLIATH, Arc

holds a valid, statutory maritime lien to secure its claim of $173,232.76, inclusive of

interest, costs, and collection expenses. In opposition, Goliath contends that the

services and repairs provided by Arc were done to a saturation diving unit solely

owned and operated by Epic.3 (Goliath’s Opp., at 2, ECF No. 320). Thus, because

the services and goods were not performed to the NOR GOLIATH, Arc does not hold

a valid maritime lien.

                                    DISCUSSION

      I.     Legal Standards of Rule 56

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party is initially responsible for

identifying portions of pleadings and discovery, together with any affidavits, that

show the lack of a genuine issue of material fact. Tubacex, Inc. v. M/V RISAN, 45

F.3d 951, 954 (5th Cir. 1995) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986)). The moving party may meet this burden by pointing out the absence of


3In its Surreply, Goliath also claims that, in light of recent discovery, the
saturation diving unit is technically owned by Epic’s subsidiary, Epic Diving &
Marine Services, LLC. (See Goliath’s Surreply, at 4, ECF No. 322-1). For the
purpose of this Motion, the Court will construe the claims as against Epic.

                                          -3-
      Case 1:19-cv-00391-LG-RPM Document 335 Filed 10/02/20 Page 4 of 7




evidence supporting the nonmoving party’s case. Celotex Corp., 477 U.S. at 323.

The nonmoving party is then required to go beyond the pleadings and show that

there is a genuine issue of material fact for trial. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). The nonmoving party must submit “significant probative

evidence” to support his claim. State Farm Ins. Co. v. Gutterman, 896 F.2d 116, 118

(5th Cir. 1990) (citations omitted). “If the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249 (citations omitted).

      The court is required to view all evidence in the light most favorable to the

nonmoving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000) (citing Anderson, 477 U.S. at 255). Factual

controversies must be resolved “in favor of the nonmoving party, but only when

there is an actual controversy, that is, when both parties have submitted evidence

of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(en banc) (per curiam). Conclusory allegations and unsubstantiated assertions may

not be relied on as evidence by the nonmoving party. See id. (citations omitted).

      II.    Arc’s Motion to Enforce its Maritime Lien must be Denied

      Maritime liens are governed by the Commercial Instruments and Maritime

Liens Act (“CIMLA”), under 46 U.S.C. §§ 31301-31343. Under CIMLA, a party

supplying goods or services can assert a maritime lien if “(1) the goods or services

provided were ‘necessaries,’ (2) the party provid[ed] [the] necessaries to the vessel,

and (3) it did so on the order of the owner or a person authorized by the owner.”



                                           -4-
     Case 1:19-cv-00391-LG-RPM Document 335 Filed 10/02/20 Page 5 of 7




ING Bank N.V. v. Bomin Bunker Oil Corp., 953 F.3d 390, 393-94 (5th Cir. 2020)

(citing 46 U.S.C. § 31342(a)). CIMLA defines necessaries as “repairs, supplies,

towage, and the use of a dry dock or marine railway.” 46 U.S.C. § 31301(4). The

Fifth Circuit has broadly construed necessaries to include “most goods or services

that are useful to the vessel, keep her out of danger, and enable her to perform her

particular function.” Superior Derrick Servs., L.L.L. v. LONESTAR 203, 547 F.

App’x 432, 442 (5th Cir. 2013) (quoting Equilease Corp. v. M/V SAMPSON, 793

F.2d 598, 603 (5th Cir. 1986)); cf. Martin Energy Servs., L.L.C. v. Bourbon Petrel

M/V, 962 F.3d 827 (5th Cir. 2020). A person providing necessaries to a vessel on

the order of the owner, or an authorized person, has a maritime lien on the vessel.

See 46 U.S.C. § 31341(a).

      Arc seeks to enforce a maritime lien. In support of its Motion, Arc submitted

Epic’s purchase order and Arc’s subsequent invoices for payment of services

rendered. (See Invoices, at 6, 8, 10, ECF No. 253-1). Arc maintains that the

invoices evidence the necessaries performed by Arc to support the mission of the

NOR GOLIATH. (See Arc’s Mem., at¶ 5, at 3, ECF No. 255; see also Aff. of Richard

King, at ¶¶ 4-5, at 3, ECF No. 253-1). The Court notes that, on the invoices, there is

no reference to the NOR GOLIATH or the saturation diving unit, but that the goods

and services were “sold to” Epic at its Belle Chase, Louisiana, address. (See

Invoices, at 8, 10, ECF No. 253-1). In fact, Epic’s purchase order is the only

document that references the NOR GOLIATH. (See id. at 6). Moreover, in Arc’s

Answers to Interrogatories, Arc acknowledges that it performed services to the



                                          -5-
     Case 1:19-cv-00391-LG-RPM Document 335 Filed 10/02/20 Page 6 of 7




saturation diving unit while it was attached to the NOR GOLIATH. (See Arc’s

Answers to Interrogatories, at ¶¶ 3, 15, at 3, 8, ECF No. 316-1). It claims that its

Answers substantiate how the goods and services were necessary to the NOR

GOLIATH’s operation as an offshore construction vessel. (See Arc’s Reply, at 4-5,

ECF No. 321). In opposition, Goliath notes that the NOR GOLIATH does not

require diving equipment or divers to support its function, but rather, its purpose is

to perform heavy lifting with its 1600 metric ton crane as part of Epic’s mission to

perform decommissioning work in the Gulf of Mexico. (See Goliath’s Surreply, at 6,

ECF No. 322-1; see also Aff. of Richard Currence, Jr., at ¶ 4, at 1, ECF No. 295-1).

Goliath contends that the saturation diving unit is solely owned by Epic and merely

assists in Epic’s decommissioning project.4 It claims that the saturation diving unit

moved amongst various vessels, further establishing that the unit was not a

permanent fixture on Goliath’s vessel.5 (See Goliath’s Surreply, at 5-6, ECF No.

322-1).

      In light of the submissions by the parties, the Court finds that there remains

a genuine issue of material fact as to whether Arc supplied goods and services

directly to the NOR GOLIATH or to Epic’s solely owned saturation diving unit.


4See Bibby Offshore Ltd. v. EMAS Chiyoda Subsea, Inc., 2:17-cv-33, 2018 WL
2473878, at *2 (S.D. Tex. June 4, 2018).

5 Goliath claims that the saturation diving unit was removed from the NOR
GOLIATH following its purchase by a third-party in the Epic bankruptcy
proceeding. (Goliath’s Opp., at 7, ECF No. 320). It notes that, in the Order from
the Southern District of Texas Bankruptcy Court, Houston Division, the
Bankruptcy Judge stated that a lien remains on the saturation diving unit following
its sale. (See Order on Sale, ECF 295-2).


                                          -6-
     Case 1:19-cv-00391-LG-RPM Document 335 Filed 10/02/20 Page 7 of 7




      IT IS THEREFORE ORDERED AND ADJUDGED that the [253] Motion

for Summary Judgment filed by plaintiff, Arc Controls, Inc., is DENIED.

      SO ORDERED AND ADJUDGED this the 2nd day of October, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       -7-
